CONCURRING OPINION
Richardson, Judge:
I concur in affirming the decision of the trial judge in this case. However, I do not agree with my colleague that the customs agents’ reports referred to in section 2633 of 28 U.S.C.A. are only those reports, made in the regular course of work, to assist the collector and appraiser or other branches of the Bureau, in making their official administrative decisions prior to the institution of litigation. The language in the statute is much broader than this and would permit the receipt into evidence of a customs agent’s report made not only to aid in reaching an official decision prior to *792litigation, but would also permit the receipt into evidence of a report made after litigation has begun in support of such an official decision. The trial court judge did not base his exclusion of customs agents’ reports upon the restricted interpretation in my colleague’s opinion, but exercised the discretion permitted him under section 2633 and excluded them since the reports were those of agents in this country, and there was no showing that their attendance could not reasonably be had so that plaintiff’s counsel might have the opportunity to cross-examine them. I am in accord with this ruling of the trial court judge.